Citation Nr: 1013446	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  03-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability, prior to October 15, 2007.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disability, since October 15, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1999 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which in 
pertinent part granted service connection for mechanical low 
back pain and assigned a 10 percent evaluation effective from 
September 15, 2001.

This issue was previously before the Board in October 2005, 
January 2007, and January 2008; in all instances, the Board 
remanded the matter to the RO via the Appeals Management 
Center in Washington, DC, for further evidentiary 
development.  

The Veteran testified at a June 2005 hearing before the 
undersigned Veterans Law Judge, held at the RO.  A transcript 
of the hearing is associated with the claims file.

The issue of evaluation of the low back disability since 
October 15, 2007, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to October 15, 2007, the Veteran's service connected 
low back disability is manifested by no more than moderate 
functional impairment, due to pain and limitation of motion.



CONCLUSION OF LAW

The criteria for assignment of a 20 percent evaluation, but 
no higher, for a low back disability have been met prior to 
October 15, 2007.  38 U.S.C.A. § 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.321, 3.951, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for a low back disability.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Veteran has submitted treatment records from the SEA 
Medical Center; she did not supply the necessary release to 
allow VA to obtain any additional records from that provider.  
The RO has also associated with the claims file VA treatment 
records from the Central Alabama Health Care System, to 
include the VA Medical Center (VAMC) in Montgomery and the 
Community Based Outpatient Clinic (CBOC) in Dothan.  The 
prior Board remands had directed the RO or AMC to obtain 
records from a "Delta VA Clinic," as identified by the 
Veteran's representative at the June 2005 hearing.  A review 
of the record and a list of VA facilities reveals, however, 
that no such clinic exists; it is clear from the records that 
the representative was in fact referring to the Dothan CBOC.

The Board notes that the most recent VA treatment records 
contained in the claims file are dated in October 2007, and 
the Veteran was last comprehensively examined in February 
2006.  No remand for a new examination is required in this 
particular case, however.  The evidence of record appears 
sufficient for rating purposes with regard to the evaluation 
stage decided here, and an examination is not necessary.  
38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Evaluation of Low Back Disability

At a December 2001 VA examination, the Veteran reported that 
she had injured her back in service when a chain fell on her.  
Since that time, she had experienced constant low back pain 
which worsened with bending and lifting.  She had pain when 
lying down, but it was not as bad.  The pain radiated up her 
back and down her legs, but she did not have any tingling or 
numbness, and denied weakness of the legs.  Physical 
examination revealed a normal gait.  The lumbar spine was 
tender to palpation.  Flexion was to 70 degrees, at which 
point pain started.  Extension was to 35 degrees, lateral 
flexion was to 40 degrees bilaterally, and lateral rotation 
was 35 degrees bilaterally.  Repetitive motion testing was 
not performed, and the examiner did not discuss the impact, 
if any, of weakness, fatigue, lack of endurance, or 
incoordination on function.  Straight leg raising was normal, 
and muscle strength was normal and symmetrical.  Deep tendon 
reflexes were 1+.  X-ray showed probable narrowing of the 
intervertebral space at L5-S1.  The examiner diagnosed 
chronic low back pain, and commented that, "Functional loss 
due to pain is moderate."

In April 2002 and in December, the Veteran was seen at SEA 
Medical Center for back sprain.  No details regarding the 
Veteran's complaints at the time of treatment or the findings 
of the treating doctors are included in the records she 
supplied.

A VA examination was conducted in February 2006.  The Veteran 
reported that after injuring her low back in service in 2000, 
she had experienced low back pain.  She described the low 
back pain as intermittent and sharp, but did not indicate the 
pain was radiating.  She did report numbness of the toes 
several times a week, but denied weakness.  She used 
medication for treatment.  Pain flares up with activity such 
as lifting, and lasts 10 or 15 minutes several times a week.  
At those times, range of motion was decreased.  Posture was 
irregular, and gait was steady.  The back pain did not 
interfere with her desk job as an accountant.  On physical 
examination, the lumbar spine was tender to palpation on the 
right.  Forward flexion was to 65 degrees with limitation due 
to pain.  Extension was unlimited at 30 degrees, left lateral 
flexion was to 50 degrees, right  lateral flexion was to 40 
degrees only due pain, and lateral rotation was to 30 degrees 
bilaterally.  With repeated motion, there was no additional 
functional impairment due to pain, fatigue, weakness, or lack 
of endurance.  X-rays were essentially normal.  The diagnosis 
was a chronic lumbar strain with limited range of lumbar 
motion due to pain.

VA treatment records from July 2003 to October 2007 are of 
record.  At her initial intake appointment, the Veteran 
reported back pain for the prior three weeks, with pain down 
her legs to her knees.  She continued to complain of low back 
pain, and in July 2004 was using Robaxin for back pain and 
muscle spasm.  By May 2005, the Veteran had switched 
medications, and there was no mention of continued spasm.  
She also denied radiation of pain.  In March 2007, the 
Veteran stated that her back pain was occasional, and by 
October 2007, she denied any problems with her back.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

During the course of the Veteran's appeal, the criteria 
applicable to evaluation of disabilities of the spine were 
amended, effective September 26, 2003.  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of the lumbar spine was rated 10 
percent disabling.  Moderate impairment was rated 20 percent 
disabling, and a severe impairment warranted assignment of a 
40 percent evaluation.  This is the most applicable Code, as 
the evidence does not show fracture of a vertebral body, 
ankylosis, muscle spasm, or neurological manifestations as 
would be required for evaluation under other Codes prior to 
September 26, 2003.  

After September 26, 2003, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, covering Diagnostic Codes 5235 to 5243; Code 5243, 
for intervertebral disc syndrome, also includes a separate 
rating formula based on incapacitating episodes.  However, 
there is no diagnosed disc disease here, and that formula is 
not applicable.  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

A 10 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

As the spine represents a series of minor joints under 
38 C.F.R. § 4.45, ratable based on limitation of motion, 
evaluation of disability of the spine, under both the old and 
new criteria, must also consider the degree of additional 
functional impairment from pain, weakness, fatigue, lack of 
endurance, and incoordination with repetitive motion.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 6 Vet. 
App. 321 (1993).

Prior to September 26, 2003, the evidence of record supports 
assignment of an increased, 20 percent evaluation for a low 
back disability under Code 5292.  38 C.F.R. § 4.71a (2003).  
The Veteran consistently reported back pain, particularly 
with exertion, and objective testing demonstrated tenderness 
and limitation of motion due to pain.  The December 2001 
examiner described the degree of functional impairment as 
moderate.  Although the February 2006 examiner did not 
characterize the functional impairment, he did report that 
the range of motion in flexion and in extension had decreased 
slightly from the prior examination.  Complaints on 
outpatient treatment between these examinations were 
consistent with the clinical findings.  Resolving all 
reasonable doubt in favor of the Veteran, a 20 percent 
evaluation is warranted under Code 5292 for a moderate 
limitation of motion of the lumbar spine, as reflected in the 
criteria in effect prior to September 26, 2003.

Law and regulation provides that a disability evaluation may 
not be reduced based solely on a change in the rating 
criteria.  Reduction is allowable only where an actual 
improvement in the disability is shown.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.951.  Under the criteria in effect after 
September 26, 2003, the criteria for a 20 percent evaluation 
would not be met.  The measured range of motion exceeds 60 
degrees flexion, even upon consideration of the DeLuca 
factors, and there is no spasm or guarding causing abnormal 
gait or altered spinal contour.  As the medical evidence of 
record shows that the disability did not improve between 
December 2001 and at least February 2006, the higher 20 
percent evaluation under the older criteria must be 
continued.

No evaluation in excess of 20 percent is warranted under 
either the old or new rating criteria.  The described 
functional impairment does not rise to the level of severe, 
nor is there flexion of the thoracolumbar spine to less than 
30 degrees or favorable ankylosis of the entire thoracolumbar 
spine as would be required for a 40 percent evaluation under 
the old and new criteria respectively.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings 
in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.


ORDER

A rating of 20 percent for a low back disability prior to 
October 15, 2007, is granted.


REMAND

As was discussed above, numerous remands were undertaken in 
connection with this claim, based on the erroneous assertion 
of the Veteran's representative at the June 2005 hearing, or 
possibly due to a transcription error.  There is no "Delta 
VA Clinic;" the veteran was treated at the Dothan CBOC, and 
those records were obtained through October 2007.

Unfortunately, due to the delay in adjudication from these 
Remands, there is no medical evidence of any kind in the file 
dated after October 2007.  VA treatment records indicate that 
the Veteran's low back disability was improving, as she went 
from reporting constant pain to only occasional pain, and 
finally stated that she had no back problems at all.  
Treatment records do not provide range of motion testing, 
discuss the possible impact of pain, weakness, 
incoordination, fatigue, or lack of endurance on functional 
capacity, or describe the presence or absence of spasms or 
guarding.  In short, the record from October 15, 2007 forward 
is not sufficient for rating purposes. 

Therefore, a remand is required to obtain current findings.  
The Board deeply regrets the further delay, but cannot 
evaluate the disability in a vacuum.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete updated VA treatment 
records from the Central Alabama Health 
Care system, to include VAMC Montgomery 
and the Dothan CBOC, as well as any other 
VA facility identified by the Veteran or 
in the record.

2.  Schedule the veteran for a VA Spine 
examination.  The examiner should describe 
all current manifestations of a disability 
of the low back.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


